F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          AUG 28 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    JOHN M. RICKS,

                Petitioner-Appellant,

    v.                                                   No. 00-3398
                                                 (D.C. No. 97-CV-3165-RDR)
    MARVIN L. NICKELS,                                     (D. Kan.)

                Respondent-Appellee.


                            ORDER AND JUDGMENT            *




Before TACHA , Chief Judge, BALDOCK , Circuit Judge, and BRORBY , Senior
Circuit Judge.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Petitioner John M. Ricks, proceeding pro se, appeals from the district

court’s order denying his petition seeking habeas corpus relief filed pursuant to

28 U.S.C. § 2241. We affirm.

      In 1993, a military court martial jury found petitioner guilty of indecent

assault, assault with intent to commit sodomy, indecent acts with a child under the

age of sixteen, and desertion. He was sentenced to fifteen years’ imprisonment,

reduction to the grade of E-1, and dishonorable discharge. Petitioner appealed his

conviction to the Air Force Court of Criminal Appeals and the Court of Appeals

for the Armed Forces, both of which affirmed his convictions. His motion for

reconsideration was also denied.

      Thereafter, petitioner filed a 161-page petition seeking habeas relief in the

federal district court. The district court denied relief holding that petitioner had

received full and fair consideration of his claims in the military courts.

      On appeal, petitioner argues that the military appellate courts “manifestly

refused” to consider his claims thereby giving federal civilian courts jurisdiction

to review his habeas claims. He also contends that the Supreme Court in      Burns v.

Wilson , 346 U.S. 137 (1953) impermissibly abrogated Article 1, section 9, clause

2 of the United States Constitution.

      We review the district court’s dismissal of a § 2241 military habeas petition

de novo. See Khan v. Hart , 943 F.2d 1261, 1262 (10th Cir. 1991). Both our


                                          -2-
review and the district court’s review of petitioner’s court-martial is limited to

four conditions. The claimed errors must (1) have “substantial constitutional

dimension[s],” (2) consist of issues of law rather than fact, (3) implicate no

special military considerations which would make federal civil court intervention

inappropriate, and (4) have received inadequate consideration in the military

courts or had the wrong legal standards applied.       See id. When an issue is briefed

and argued to a military court, we will assume the issue received full and fair

consideration, even if the court summarily disposed of it.       See Lips v.

Commandant, U.S. Disciplinary Barracks        , 997 F.2d 808, 812 n.2 (10th Cir. 1993).

       Petitioner raised twelve claims to the district court. The court found that he

had raised the issues to the military courts and that the issues had received full

and fair consideration. Our review of the record confirms this decision. No error

occurred.

       Petitioner did not raise his second issue, that the Supreme Court

impermissibly abrogated the Constitution in        Burns , to the district court. This

issue is waived.   See Walker v. Mather (In re Walker), 959 F.2d 894, 896 (10th

Cir. 1992). Even if it were not waived, however, it is without merit. The Framers

of the Constitution expressly entrusted to Congress the task of developing the

jurisprudence of military law.    See Burns , 346 U.S. at 140. The Court did not




                                            -3-
invade the jurisdiction of the military courts or diminish the validity and

applicability of the writ of habeas corpus.

      The judgment of the United States District Court for the District of Kansas

is AFFIRMED. The mandate shall issue forthwith.



                                                     Entered for the Court



                                                     Bobby R. Baldock
                                                     Circuit Judge




                                         -4-